           Case 2:20-cv-00413-APG-NJK Document 31 Filed 09/23/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     CHRIS CAVE,
10                                                          Case No.: 2:20-cv-00413-APG-NJK
             Plaintiff(s),
11                                                                         ORDER
     v.
12                                                                  [Docket Nos. 25, 28]
     M. O’BRINKLEY, et al.
13
             Defendant(s).
14
15         Pending before the Court are two motions to strike filed by Defendants Brinkley and Mead
16 and joined by Defendant Holmes. Docket Nos. 25, 27, 28, 29. The motions seek to strike two
17 notices filed by Plaintiff at Docket Nos. 21 and 26. Docket Nos. 25 at 1, 28 at 1. The motions are
18 properly resolved without a hearing. See Local Rule 78-1.
19         The Court has authority to strike an improper filing under its inherent power to control its
20 docket. See, e.g., Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010).
21 “Motions to strike under the [Court’s] inherent power . . . are wholly discretionary.” Jones v.
22 Skolnik, 2015 WL 685228, at *2 (D. Nev. Feb. 18, 2015). In deciding whether to exercise that
23 discretion, courts consider whether striking the filing would “further the overall resolution of the
24 action,” and whether the filer has a history of excessive and repetitive filings that have complicated
25 proceedings. Id. Courts are reluctant to strike material without some showing of prejudice by the
26 moving party. Cf. Roadhouse v. Las Vegas Metro. Police. Dep’t, 290 F.R.D. 535, 543 (D. Nev.
27 2013) (addressing motion to strike filed pursuant to Federal Rule of Civil Procedure 12(f)).
28

                                                     1
          Case 2:20-cv-00413-APG-NJK Document 31 Filed 09/23/20 Page 2 of 2




 1         The pending motions seek to strike two notices filed by Plaintiff, arguing that the
 2 information contained therein does not concern this action. Docket Nos. 25 at 3, 28 at 3. While
 3 Defendants may be correct, they have not established that they are prejudiced by Plaintiff’s notices
 4 or that striking the filings would further the overall resolution of this case. Absent any explanation
 5 as to the benefits of striking Plaintiff’s notices at Docket Nos. 21 and 26, the Court declines to
 6 exercise its discretion to do so.
 7         Accordingly, the motions to strike are DENIED without prejudice. Docket Nos. 25, 28.
 8         IT IS SO ORDERED.
 9         Dated: September 23, 2020
10                                                                ______________________________
                                                                  Nancy J. Koppe
11                                                                United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
